DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 and 22-23 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 12-15, 20, 23, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al., (US Pub. 2018/0133583, hereinafter Tran).
	Regarding claim 1, Tran discloses a smart liquor cabinet, comprising:
 a sound-receiving device, receiving a voice command ([0202] receiving speech query using a natural language interface coupled with speech recognition); 
an output device, outputting an information ([0202] outputting the result of user query); and 
a processor, coupled to the sound-receiving device and the output device, and configured for: 
determining an intent of the voice command ([0202] “the smart containers can self-identify upon query” and understands the user command); and 

Regarding claim 5, Tran discloses the smart liquor cabinet of claim 1, and Tran further discloses:
a cabinet body, having an internal space; a cabinet door, movably disposed at the cabinet body for opening or closing the internal space; and a plurality of storage elements, disposed at the internal space and used for storing at least one liquor bottle (Fig. 13A and [0202] a smart refrigerator).
Regarding claim 6, Tran discloses the smart liquor cabinet of claim 5, and Tran further discloses:
wherein the response comprises an image data, and the output device comprises: a display coupled to the processor and disposed on the cabinet door, and the processor shows the image data via the display ([0202] The refrigerator can display the result on a display outside the refrigerator and an interior cam view of the refrigerator).
Regarding claim 7, Tran discloses the smart liquor cabinet of claim 6, and Tran further discloses:
wherein a content of the image data is related to prompting the storage elements corresponding to the remaining space or the inventory situation ([0202] The refrigerator can display the result on a display outside the refrigerator and an interior cam view of the refrigerator).
Regarding claim 12, Tran discloses the smart liquor cabinet of claim 1, and Tran further discloses:
a communication transceiver, coupled to the processor, wherein the processor is connected to a remote liquor cabinet via the communication transceiver and configured for: outputting the response of the intent via the output device, and the response is related to a remaining space or an inventory situation of the remote liquor cabinet (Fig. 13A, [0164][0165] IoT application system to provide smart kitchen system which communicate with the internet with each other device e.g. smart phone, refrigerator and etc.).
Regarding claim 13, Tran discloses a management method for a liquor cabinet, comprising:
receiving a voice command and determining an intent of the voice command  ([0202] receiving speech query using a natural language interface coupled with speech recognition); 
determining a remaining space with no liquor in the liquor cabinet in response to the intent of the voice command being related to the remaining space of the liquor cabinet; determining an inventory situation with stored liquor in the liquor cabinet in response to the intent of the voice command being related to the inventory situation of the liquor cabinet ([0199] “In a smart liquid container embodiment, a level sensor and a content quality sensor can be embedded therein. For example, the level sensor can determine remaining milk or juice in the container and respond to a query”; ([0202] “the smart containers can self-identify upon query” and understands the user command; The 
outputting a response of the intent ([0202] outputting the result of user query).
Regarding claim 14, Tran discloses the management method for the liquor cabinet of claim 13, and Tran further discloses:
wherein the response is related to the remaining space or the inventory situation ([0202] The refrigerator identify and output low inventory and suggests or adds to a shopping list responsive to the received verbal command "Refrigerator, identify expiring items").
Regarding claim 15, Tran discloses the management method for the liquor cabinet of claim 13, and Tran further discloses:
wherein the step of determining the intent of the voice command comprises: extracting a verb command, a question word command, or a first noun command from the voice command (Tran, [0202] determining verbal command “Refrigerator, identify expiring items”); and
accessing a preset question word, a preset first verb, a preset second verb, or a preset first noun ([0202] issuing a command to all containers inside the refrigerator that meet the expiration limit).
Regarding claim 20, Tran discloses the management method for the liquor cabinet of claim 15, and Tran further discloses:
after the step of extracting the verb command, the question word command, or the first noun command from the voice command, the method further comprises: extracting a second noun command from the voice command, wherein the second noun  
Regarding claim 23, Tran discloses the management method for the liquor cabinet of claim 15, and Tran further discloses:
after the step of extracting the verb command, the question word command, or the first noun command from the voice command, the method further comprises: determining the intent is related to the inventory situation in response to the voice command only contains one question word command ([0202] issuing a command to all containers inside the refrigerator that meet the expiration limit).
Regarding claim 28, Tran discloses the management method for the liquor cabinet of claim 13, and Tran further discloses:
wherein the step of determining the intent of the voice command comprises: converting the voice command into a text command; inputting the text command to a preset machine learning model; and determining the intent and a corresponding entity via the preset machine learning model (Tran, [0056] the prediction module 226 may build models using machine learning based on support vector machines, artificial neural networks). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 8-11, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran et al., (US Pub. 2018/0133583, hereinafter Tran) in view of Cheon et al., (US Pub. 2012/0260683, hereinafter Cheon).
Regarding claim 2, Tran discloses the smart liquor cabinet of claim 1.
Tran does not explicitly teach, however Cheon does explicitly teach:
wherein the response comprises an audio data, and the output device comprises: a speaker coupled to the processor, and the processor plays the audio data via the speaker (Cheon, [0095] output unit 240 includes a speaker to output audio information regarding the refrigerator).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate a method and system of a Smart Device as taught by Tran with the method of audio output as taught by Chen to provide a convenient user interface to users via audio communication (Cheon, [0068]).
Regarding claim 3, Tran in view of Cheon discloses the smart liquor cabinet of claim 2, and Tran further discloses:
wherein the processor generates the [audio] data according to the remaining space or the inventory situation ([0202] The refrigerator identify and output low inventory and suggests or adds to a shopping list responsive to the received verbal command "Refrigerator, identify expiring items").
Tran does not explicitly teach, however Cheon does explicitly teach:
[audio] data (Cheon, [0095] output unit 240 includes a speaker to output audio information regarding the refrigerator).
Regarding claim 4, Tran in view of Cheon discloses the smart liquor cabinet of claim 2, and Tran further discloses:
wherein a content of the audio data is related to reading out the remaining space or the inventory situation ([0202] The refrigerator identify and output low inventory and suggests or adds to a shopping list responsive to the received verbal command "Refrigerator, identify expiring items").
Tran does not explicitly teach, however Cheon does explicitly teach:
[audio] data (Cheon, [0095] output unit 240 includes a speaker to output audio information regarding the refrigerator).
Regarding claim 8, Tran discloses the smart liquor cabinet of claim 5.
Tran does not explicitly teach, however Cheon does explicitly teach:
wherein the response comprises a light data, and the output device comprises: a plurality of prompt illumination devices coupled to the processor, disposed at the internal space and respectively corresponding to the storage elements, and the processor shows the light data through turning on or off the prompt illumination devices (Fig. 7A and [0079][0115] the display device 200 may include a display screen which is provided at the upper portion of the front surface of the door and displays contents of the refrigerator; [0121][0123] “a color of a selected food object icon 831 may be changed or otherwise highlighted when selected, e.g., touched”).
Regarding claim 9, Tran in view of Cheon discloses the smart liquor cabinet of claim 8.
Tran does not explicitly teach, however Cheon does explicitly teach:

Regarding claim 10, Tran discloses the smart liquor cabinet of claim 5.
Tran does not explicitly teach, however Cheon does explicitly teach:
wherein the cabinet body is further provided with a horizontal partition for dividing the internal space for two wine types (Fig. 7B, an example of a display screen with a horizontal partition for dividing the internal space for a plurality of food types/category).
Regarding claim 11, Tran discloses the smart liquor cabinet of claim 5.
Tran does not explicitly teach, however Cheon does explicitly teach:
wherein the cabinet body is further provided with a vertical partition for dividing the internal space for wine storage and decanting (Fig. 7B, an example of a display screen with a vertical partition for dividing the internal space for a plurality of food types/category).
Regarding claim 27, Tran discloses the management method for the liquor cabinet of claim 13, 
Tran does not explicitly teach, however Cheon does explicitly teach:
wherein the response comprises a visual data, and the step of outputting the response of the intent comprises: presenting a storage location on the liquor cabinet via the visual data according to the remaining space or the inventory situation (Cheon, [0116] The information being updated may include contents of the refrigerator including a type, quantity, location, expiration date, etc. of food stored in the refrigerator).
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran et al., (US Pub. 2018/0133583, hereinafter Tran) in view of Gruber et al., (US Pub. 2012/0016678, hereinafter Gruber).
Regarding claim 16, Tran discloses the management method for the liquor cabinet of claim 15.
Tran does not explicitly teach, however Gruber does explicitly teach:
determining whether the question word command matches the preset question word; and determining whether the first noun command matches the preset first noun in response to the question word command matching the preset question word (Fig. 2, [0128][0135] [0172]-[0174] determining user’s intent from speech/text input by the integration of speech-to-text and natural language understanding technology and Active ontologies which are an integration of data modeling and execution environments for assistants. They provide a framework to tie together the various sources of models and data (domain concepts, task flows, vocabulary, language pattern recognizers, dialog context, user personal information, and mappings from domain and task requests to external services).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate a method and system of a Smart Device as taught by Tran with the method of natural language processing as taught by Gruber to provide integrated and conversational manner using natural language dialog in order to enhance user’s convenience (Gruber, [0008])
Regarding claim 17, Tran in view of Gruber discloses the management method for the liquor cabinet of claim 15.

after the step of determining whether the first noun command matches the preset first noun, the method further comprises: determining the intent is related to the remaining space in response to the first noun command matching the preset first noun (Fig. 2, [0172][0175] user’s intent is related to find remaining space to make reservation). 
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran et al., (US Pub. 2018/0133583, hereinafter Tran) in view of Griffits et al., (US Pub. 2007/0191983, hereinafter Griffits).
Regarding claim 21, Tran discloses the management method for the liquor cabinet of claim 20.
Tran does not explicitly teach, however Griffits does explicitly teach:
after the step of extracting the second noun command from the voice command, the method further comprises: determining the remaining space available for storing a wine type in response to the second noun command matching the wine type; and determining all of the remaining space available for storage in the liquor cabinet in response to the second noun command not matching the wine type (Griffits, [0122][0162][0233] determining that the voice command is for attempting to locate the position of a bottle of wine in a container storage; [01348][0146]-[0148][0153]-[0156] determining vacant from occupied wine bottles by  vacancy detection means; [0110] “Digitised voice inputs that may be associated with various commands—in particular those that relate to information stored in said Container Information Library. For 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate a method and system of a Smart Device as taught by Tran with the method of identifying available space in a wine cellar as taught by Griffits to facilitate human understanding of information pertaining to the contents of one at least beverage containers, preferably without the need to physically examine said beverage container (Griffits, [0037]).
Regarding claim 22, Tran discloses the management method for the liquor cabinet of claim 20.
Tran does not explicitly teach, however Griffits does explicitly teach:
after the step of extracting the second noun command from the voice command, the method further comprises: determining the inventory situation for a stored wine type in response to the second noun command matching the wine type; and determining the inventory situation of all wine types in the liquor cabinet in response to the second noun command not matching the wine type (Griffits, [0122][0162][0233] determining that the voice command is for attempting to locate the position of a bottle of wine in a container storage; [01348][0146]-[0148][0153]-[0156] determining inventory situation from occupied wine bottles by  vacancy detection means)
Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran et al., (US Pub. 2018/0133583, hereinafter Tran) in view of Bodin et al., (US Pub. 2011/0163846, hereinafter Bodin).
Regarding claim 24, Tran discloses the management method for the liquor cabinet of claim 13.
Tran does not explicitly teach, however Bodin does explicitly teach:
wherein the response comprises an audio data, and the step of outputting the response of the intent comprises: selecting one of a plurality of preset audio data as the audio data; and playing the audio data (Bodin, [0118][0119] Data structure 600 is an example of data stored as a description pair in a database and items are represented as audible output).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate a method and system of a Smart Device as taught by Tran with the method of audio output retrived from database as taught by Bodin to provide a convenient user interface to users via audio communication.
Regarding claim 25, Tran in view of Bodin discloses the management method for the liquor cabinet of claim 24.
Tran does not explicitly teach, however Bodin does explicitly teach:
wherein a content of the preset audio data is related to reading out the remaining space or the inventory situation (Bodin, [0113][0116]-[0119] generating mass data regarding a portion of the object are represented as audible output).
Regarding claim 26, Tran in view of Bodin discloses the management method for the liquor cabinet of claim 24, Tran further discloses:
wherein the step of outputting the response of the intent comprises: 

Tran does not explicitly teach, however Bodin does explicitly teach:
selecting another one of the preset audio data as the audio data in response to the intent of the second voice command being the same as the intent of the voice command (Bodin, [0118][0119] Data structure 600 is an example of data stored as a description pair in a database and items are represented as audible output).

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659